DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.

Response to Amendment
The Amendment filed 09/15/2022 has been entered.  Claim(s) 1 have been amended. Claim(s) 10-21 have been previously canceled.  Accordingly, claim(s) 1-9 and 22 are currently pending in the application.  

Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim(s) 1 are moot as they rely upon amended claim limitations. The rejection of claim(s) 1 as amended may be found below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation drawn to “said controller configured to intermittently activate said infrared heat source to an elevated temperature at which the emission spectra peak for said at least one heat source is within said first high transmissivity region that…reduces the heating of the window” is not described properly described in [0006], [0052], and [0053] of the instant specification. The specification provides support for heating the resin but fails to support reducing the heating of the window by the claimed controller.
Claims 2-9 and 22 which depend from claim 1 are similarly rejected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gmeiner (US 2019/0202112 - of record) in view of Hopkinson (US 2014/0314613 - of record).
Regarding claims 1, 5, 7, and 22, GMEINER teaches a stereolithographic additive manufacturing device (stereolithography apparatus) having a trough 1 holding a bath of radiation-solidifiable photopolymerizable material 6 ([0001]-[0003], [0046], and [0049]). The trough bottom 2 (light transmissive window) forms a material support and is transparent or translucent (build region in which a polymerizable resin can be supported) (Figs. 1-3; [0046]). The building platform 5 (carrier platform) is positioned above trough bottom 2 and supported by a lifting mechanism (drive operatively associated with said carrier platform and said window) (Fig. 1; [0048]).
Gmeiner teaches that the first radiation source 4 provides for the polymerization or solidification of the solidifiable material that coats the material support and the second radiation source serves for the heating of the material support in the sense of radiant heating ([0014] and [0046]). The first radiation source 4 (ultraviolet light source) is positioned beneath trough bottom 2 and provides radiation of the near to medium UV range of 300 nm-400 nm (Fig. 1; [0016]-[0017]). The at least one second radiation source 12 (at least one infrared light source) is positioned beneath trough bottom 2 and provides infrared radiation (Fig. 1; [0053]-[0054]). 
FIG. 4 shows an example of a possible layer structure of the trough bottom 2 (light transmissive window) (Fig. 4; [0055]). The base of the trough bottom 2 is formed by a partially transparent plate 13 including special optical glasses (inorganic lower support), which is made substantially non-transparent to radiation of the second radiation source 12, in particular radiation of the infrared spectrum, and largely transparent to ultraviolet radiation of the light used from first radiation source 4 for structuring the photosensitive material (Fig. 4; [0055]).  Gmeiner teaches than an FEP or PTFE coating 15 (organic polymer layer) can be applied to the partially transparent plate 13 of trough bottom 2 (Fig. 4; [0056]).
Examiner notes that products of identical chemical composition cannot have mutually exclusive properties. MPEP 2112.01. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01.
Here, Applicant discloses and/or claims a light transmissive window comprising an inorganic lower support (e.g., glass, sapphire, etc.) (See instant specification, [0044]; see also instant claim 5). Therefore, the trough bottom 2 (light transmissive window) formed of special optical glasses taught by Gmeiner is necessarily characterized by a transmission spectra curve having a low transmissivity region between first and second high transmissivity regions. 
Gmeiner teaches that a temperature measurement can be done either by means of temperature sensors in selected areas of the material support in trough bottom 2 (at least one temperature sensor operatively associated with said build region) or by means of contactless infrared measurement (wherein said temperature sensor comprises a non-contact temperature sensor operatively associated with said window) ([0029]).  The temperature of the material support and/or of the solidifiable material is measured and the radiation power of the second radiation source is controlled in dependence on the measured temperature values ([0030]). The required radiant energy of the second radiation source 12 is controlled by a control system (temperature controller operatively associated with said temperature sensor and said infrared heat source), which uses, for example, the temperature of the material trough bottom as an actuating variable ([0029]). 
Examiner notes that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2111.02(II) and 2114. 
The limitation “for advancing said window and said carrier platform away from one another” is a recitation of intended use of the claimed drive. Gmeiner teaches that the lifting mechanism is capable advancing the building platform away from the trough bottom (Fig. 1; [0048]). 
The limitation “to sense the temperature of a polymerizable resin in said build region” is a recitation of intended use of the claimed at least one temperature sensor. Gmeiner teaches that the temperature sensors are capable of sensing the temperature of the support material in the build region ([0029]). 
Gmeiner does not specify wherein the at least one infrared heat source has an emission spectral peak that is within the first high transmissivity region of said light transmissive window.
However, in the same field of endeavor, sources of radiation in three-dimensional printing, Hopkinson a variety of non-laser based Electro-Magnetic-Radiation (EMR) emitting devices may be used in the source of radiation ([0207]).  Each EMR device may possess a similar or significantly different peak spectral emission (i.e. they may have a similar or significantly different peak wavelength) ([0207]).  Based on spectral emission, each EMR emitting device may be selected to either sinter (directly, or in-directly) different particulate materials within the part bed or to heat any deposited material(s)/particulate material with the feed(s) and part bed(s) ([0207]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to replace the second radiation source 12 taught by Gmeiner with an EMR device taught by Hopkinson in order provide a source of radiation with the peak spectral emission to heat a material or a part bed ([0207]). 
Gmeiner in view of Hopkinson does not specify that the at least one infrared heat source has an emission spectral peak that is within the first high transmissivity region of said light transmissive window.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. MPEP 2144.05(II). It would have been routine optimization to arrive at the claimed invention with a reasonable expectation of success since Hopkinson teaches that based on spectral emission, an EMR emitting device may be selected to either sinter (directly, or in-directly) different materials within the part bed or to heat any deposited material with the feed and part bed ([0207]).
The limitations “to intermittently activate said infrared heat source to an elevated temperature at which the emission spectra peak for said heat source is within said first high transmissivity region that heats the resin” and “to control said shutter such that said shutter is closed when said at least one infrared heat source warms or cools and the emissions spectra peak of said at least one infrared heat source passes through an opaque region of said light transmissive window, and said shutter is open when said at least one infrared heat source is operated at a temperature at which the emission spectra peak of said at least one infrared heat source is in the first light transmissive region” are a recitation of intended use of the claimed temperature controller. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Gmeiner in view of Hopkinson teaches an apparatus which includes all the structural limitations of the claim, specifically the control systems (Gmeiner) and Electro-Magnetic-Radiation (EMR) emitting devices (Hopkinson).
Regarding claim 6, as applied to the apparatus of claim 1, GMEINER further teaches that he irradiation of the material support with the electromagnetic radiation of the second radiation source 12 can be uniformly heated in a simple manner to a temperature of at least 40° C ([0025]). The required radiant energy of the second radiation source 12 is controlled by a control system (controller) ([0029]).
Examiner notes that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2111.02(II) and 2114. 
The limitation “to maintain the resin within a predetermined temperature range of from 30° C. or more” is a recitation of intended use of the claimed control. Gmeiner teaches that the control system is capable of uniformly maintaining the resin to a predetermined temperature range above 40° C ([0025] and [0040]). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gmeiner (US 2019/0202112 - of record) in view of Hopkinson (US 2014/0314613 - of record), as applied to claim 1, and in further view of Ebert (US 2017/0334129 - of record).
Regarding claim 2, as applied to the apparatus of claim 1, Gmeiner in view of Hopksinson is silent as to wherein said controller comprises a proportional-integral-derivative (PID) controller, a proportional integral (PI) controller, or a dynamic matrix controller (DMC) as instantly claimed.
However, in the same field of endeavor, stereolithography devices, EBERT teaches a temperature sensor (temperature sensor) is connected to a controller (temperature controller) such as a PID controller ([0021]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to substitute the control system taught by Gmeiner with the PID controller taught by Ebert since the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. MPEP 2143(B).
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gmeiner (US 2019/0202112 - of record) in view of Hopkinson (US 2014/0314613 - of record), as applied to claim 1, and in further view of Batchelder (US 2015/0097308 - of record).
Regarding claim 3, as applied to the apparatus of claim 1, Gmeiner in view of Hopkinson is silent as to wherein said controller is configured to perform pulse-width modulation to each said infrared heat source as instantly claimed.
However, in the same field of endeavor, additive manufacturing devices, BATCHELDER teaches temperature sensors controlled by controller assembly 38 (temperature controller) with a half H-bridge driver which can provide a pulse-width modulation drive plus temperature sensing for each heating zone 88 ([0089]). Heater assemblies 56a and 56 b preferably function as their own temperature sensors (temperature sensor) for each heating zone 88 based on the resistance of heating elements 82 a and 82 b in each heating zone 88 ([0089]). This allows controller assembly 38 to control the temperature of each heating zone 88 in an independent and closed-loop manner ([0089]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to substitute the control system taught by Gmeiner with the controller assembly taught by Batcheleder since the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. MPEP 2143(B).
Examiner notes that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2111.02(II) and 2114. 
The limitation “to perform pulse-width modulation to each said infrared heat source” is a recitation of intended use of the claimed temperature controller. Batchelder teaches that the controller assembly is capable performing pulse-width modulation to each heating zone ([0089]). 
Regarding claim 9, as applied to the apparatus of claim 1, GMEINER further teaches wherein the two second radiation sources 12 (each said infrared heat source) is focused on separate regions of trough bottom 2 (light transmissive window) (Fig 1). 
Gmeiner is silent as to wherein each said infrared heat source is independently controlled by said temperature controller.
However, in the same field of endeavor, additive manufacturing devices, BATCHELDER teaches that heater assemblies 56a and 56 b (infrared heat source) preferably function as their own temperature sensors (temperature sensor) for each heating zone 88 based on the resistance of heating elements 82 a and 82 b in each heating zone 88 ([0089]). This allows controller assembly 38 to control the temperature of each heating zone 88 in an independent and closed-loop manner ([0089]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to substitute the control system taught by Gmeiner with the controller assembly taught by Batcheleder since the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. MPEP 2143(B).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gmeiner (US 2019/0202112 - of record) in view of Hopkinson (US 2014/0314613 - of record), as applied to claim 1, and in further view of Khoshnevis (US 2004/0173945 - of record).
Regarding claim 4, as applied to the apparatus of claim 1, GMEINER further teaches the at least one second radiation source 12 (at least one infrared heat source) provides for the controlled uniform heating of the solidifiable material by heat conduction from the material support of trough bottom 2 (light transmissive window) to the material itself via control system (temperature controller) ([0018] and [0029]).
Gmeiner in view of Hopkinson is silent as to a shutter positioned between said window and each said infrared heat source, said shutter operatively associated with said controller as instantly claimed.
However, in the same field of endeavor, heating elements for 3D printing apparatus, KHOSNEVIS teaches a bar heater 590 (at least one infrared heat source) with a heating element 650 and a shutter 620 (shutter) capable of covering or exposing heating element 650 during operation (Figs. 6; [0030]-[0032]). The computer (controller) activates and releases the shutter levers ([0034]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the device taught by Gmeiner to include the shutter and computer taught by Khonsnevis in order to controllably cover or expose the heating element ([0030]-[0032] and [0034]).
Although the combination of Gmeiner and Khonsnevis does not specify that the shutter is positioned between said window and each said infrared heat source as instantly claimed, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to position the shutter taught by Khonsnevis between the at least one second radiation source and trough bottom taught by Gmeiner, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding claim 8, as applied to the apparatus of claim 1, Gmeiner is silent as to wherein said infrared heat source incudes a conduction element comprising a metal, metal oxide, carbon compound, intermetallic compound, or ceramic as instantly claimed.
However, in the same field of endeavor, heating elements for 3D printing apparatus, KHOSNEVIS teaches a bar heater 590 (at least one infrared heat source) with a heating element 650 in the form of a ceramic tube (conduction element comprising a ceramic) or an infrared lamp ([0031]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to substitute the at least one second radiation source taught by Gmeiner with the bar heater with a ceramic tube taught by Khonsnevis since the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. MPEP 2143(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743